DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 17, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5, 11-12, 14, 16, 21, and 28-30 have been amended; and claims 2-4, 6-10, 13, 15, 17-20, and 22-27 are canceled. Accordingly, claims 1, 5, 11-12, 14, 16, 21, and 28-30 are pending in this application, with an action on the merits to follow regarding claims 1, 5, 11-12, 14, 16, 21, and 28-30.
Because of the applicant's amendment, the following in the office action filed May 29, 2020, are hereby withdrawn:  Previous objections to the specification.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 should recite, “wherein   Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites, “wherein the grip enhancing panel is affixed to the palmar portion and is adapted to not extend beyond a metacarpal of the pinkie finger when the glove is worn.”  However, claim 12 recites, “a grip enhancing panel extending over the pinkie finger digital segment.”  As such, the grip enhancing panel is first claimed as being on the pinkie digital segment which extends from the distal end of the palmar portion and then later claims the panel as being affixed to the palmar portion and not extending beyond the metacarpal which appears to be referring to panel 148, however, in the elected embodiment including Figs. 5-6, panel 148 is on the palm portion and overlays the pinkie metacarpal, panel 133 is on the palmar surface and covers the metacarpophalangeal joint, and panel 128 is located on the pinkie digital segment but there is no panel disclosed that is both on the palmar portion and the pinkie digital segment as claimed.  Therefore this limitation fails to comply with the requirement for written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 28 (and claims 5, 11, and 29-30 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “a thumb digital segment and a pinkie finger digital segment projecting from the palmar portion and the dorsal portion and having , both the thumb digital segment and the pinkie finger digital segment projecting from the palmar portion and the dorsal portion and having respective fingertip portions to enclose a thumb and a pinkie finger of a user when the glove is worn…. a forefinger digital segment, a middle finger digital segment, and a ring finger digital segment, each of the forefinger digital segment, the middle finger digital segment, and the ring finger digital segment projecting from the palmar portion and the dorsal portion….”
Claim 14 is indefinite as it recites, “wherein the grip enhancing panel is affixed to the palmar portion and is adapted to not extend beyond a metacarpal of the pinkie finger when the glove is worn.”  As Applicant has not disclosed a panel on both the pinkie digital segment and the palmar portion that does not extend beyond the pinkie metacarpal, it is unclear as to what Applicant is claiming.  For purposes of examination, based on the specification and panels 126-128, Examiner has interpreted this limitation 
Claim 28 is indefinite as it recites, “wherein said the discrete grip enhancing mechanism includes a panel affixed to the palmar portion.”  As Applicant has not disclosed a discrete grip enhancing mechanism on both the pinkie digital segment and the palmar portion, it is unclear as to what Applicant is claiming.  For purposes of examination, based on the specification and panels 126-128, Examiner has interpreted this limitation to mean that the grip enhancing mechanism is affixed to the pinkie digital segment on a palmar side of the glove.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-12, 14, 16, 21, and 28-30 (claims 1, 5, 14, and 28-30 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2014/0373251, hereafter “Ramirez 251”) in view of Goldwitz (US 2004/0107476) and further in view of Ramirez (US 2016/0367882, hereafter “Ramirez 882”).
Examiner notes claims have been re-arranged in order of dependency below instead of numerical order.
Regarding claim 1, Ramirez 251 discloses a glove (10, Figs. 1-2) comprising palmar portion (12) and a dorsal portion (11), where the dorsal portion and the palmar portion each have a distal end and a proximal end (see annotated Figs. 1-2), a thumb digital segment (13) and a pinkie finger digital segment (16) projecting from the palmar portion and the dorsal portion (see annotated Figs. 1-2) and having respective fingertip portions to enclose a thumb and a pinkie finger of a user when the glove is worn (as disclosed in para. 0121), a forefinger digital segment (17), a middle finger digital segment (14), and a ring finger digital segment (15) projecting from the palmar portion and the dorsal portion (see annotated Figs. 1-2), the forefinger digital segment having a distal terminal edge to leave a fingertip of a forefinger of the user exposed when the glove is worn (see annotated Figs. 1-2 and para. 0121) such that the user may grip football laces with the fingertip of the forefinger when holding a football (as the fingertip of the forefinger is expose, the user wearing the glove would be capable of griping the football laces with the fingertip of the forefinger).
Ramirez 251 does not expressly disclose the middle finger digital segment and the ring finger digital segment having respective distal terminal edges to leave respective fingertips of a middle finger, and a ring finger of the user exposed when the glove is worn such that the user may grip football laces with the fingertips of the middle 
Goldwitz teaches a glove (20, Fig. 4) wherein the middle finger digital segment (25 covering the middle finger) and the ring finger digital segment (25 covering the ring finger) having respective distal terminal edges to leave respective fingertips of a middle finger, and a ring finger of the user exposed when the glove is worn (as can be seen in Fig. 4 and described in paras. 0016-0017) such that the user may grip football laces with the fingertips of the middle finger, and the ring finger when holding a football (as the fingertips of the middle and ring fingers are uncovered, the user, when wearing the glove, is capable of gripping the laces of a football with these fingertips).
Ramirez 251 and Goldwitz teach analogous invention in the field of golf gloves with truncated finger portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to truncate the middle and ring finger segments of the glove of Ramirez 251as taught by Goldwitz in order to allow “the wearer of the glove to properly apply grip pressure to the athletic instrument being used” (see para. 0018 of Goldwitz).
The combined glove of Ramirez 251 and Goldwitz does not expressly disclose comprises a discrete grip enhancing mechanism extending over a first portion of the pinkie finger digital segment.
Ramirez 882 teaches a glove comprising a discrete grip enhancing mechanism (377, see Fig. 23, Examiner notes “grip enhancing mechanism” has been interpreted under 35 USC 112(f) 305 of Ramirez 882 is an equivalent structure to 128 or 127 of the 
Ramirez 251 (as modified by Goldwitz) and Ramirez 882 teach analogous inventions in the field of gloves for sports such as football and golf with grip enhancing mechanisms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a discrete grip enhancing mechanism to a first portion of the pinkie digital segment of the glove of Ramirez 251, as taught by Ramirez 882, in order “for added grip and flexibility” (para. 0349 of Ramirez 882) and “thus providing very high grip capabilities to a user, especially to football quarterbacks and golfer” (para. 0356 of Ramirez 882). 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the glove, there would be a reasonable expectation for the glove to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 5, the modified glove of Ramirez 251 discloses all the limitations of claim 1 above, but does not expressly disclose further comprising a second discrete grip enhancing mechanism extending over a second portion of the pinkie finger digital segment.
Ramirez 882 teaches a glove comprising a second discrete grip enhancing mechanism (404, see Fig. 25, Examiner notes “grip enhancing mechanism” has been interpreted under 35 USC 112(f) 305 of Ramirez 882 is an equivalent structure to 128 or 127 of the instant application) extending over a second portion of the pinkie finger digital 
Ramirez 251 (as modified by Goldwitz) and Ramirez 882 teach analogous inventions in the field of gloves for sports such as football and golf with grip enhancing mechanisms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second discrete grip enhancing mechanism to a second portion of the pinkie digital segment of the glove of Ramirez 251, as taught by Ramirez 882, in order to “further increase grip areas” (para. 0374 of Ramirez 882) and “to allow for added grip and flexibility” (para. 0377 of Ramirez 882).
Regarding claim 11, the combined glove of Ramirez 251, Goldwitz, and Ramirez 882 discloses further comprising a strap capture mechanism (29 of Ramirez 251, see para. 0124; Examiner notes this limitation has been interpreted under 35 USC 112(f) where Applicant discloses the strap capture mechanism on p. 51 as “such as VELCRO fasteners 116, 117, buttons, and the like or other suitable closures thereon” and 29 of Ramirez 251 can comprise a strap and pads of cohesive material as disclosed in para. 0124 and is therefore considered a function equivalent) on the dorsal portion (as seen in Fig. 2 of Ramirez 251), and wherein the discrete grip enhancing mechanism (377 of Ramirez 882) includes a plurality of depressions (see para. 0349) configured to provide the first portion of the pinkie finger digital segment with a higher coefficient of friction than a surrounding surface of the palmar portion (as can be understood from para. 0349 and 0347, the mechanism would be have a higher coefficient of friction than areas without grip enhancing mechanisms).

Regarding claim 29, the combined glove of Ramirez 251, Goldwitz, and Ramirez 882 discloses wherein the discrete grip enhancing mechanism (377 of Ramirez 882) includes a plurality of depressions (see para. 0349 of Ramirez 882) configured to create a higher coefficient of friction than a surrounding surface of the palmar portion (as can be understood from para. 0349 and 0347, the mechanism would be have a higher coefficient of friction than areas without grip enhancing mechanisms).
Regarding claim 30, the combined glove of Ramirez 251, Goldwitz, and Ramirez 882 discloses wherein the plurality of depressions are spaced apart (see para. 0349 of Ramirez 882).  
Regarding claim 12, Ramirez discloses a glove (Figs. 1-2) comprising: a body (10) comprising a palmar portion (12) and a dorsal portion (11) for overlaying a respective back and palm region of a human hand when the glove is worn (as disclosed in para. 0020);  wherein the palmar portion and the dorsal portion each have a distal end and a proximal end (see annotated Figs. 1-2), wherein the glove comprises a plurality of digital segments (13-17), wherein each digital segment of the plurality of digital segments project from both the distal end of the palmar portion and the distal end 
a thumb digital segment (13) that is adapted to completely enclose a thumb including the a fingertip of the thumb when the glove is worn (as disclosed in para. 0121), 
a pinkie finger digital segment (13) that is adapted to completely enclose a pinkie finger including the a fingertip of the pinkie finger when the glove is worn (see para. 0121), 
	a forefinger digital segment (17) that is adapted to overlay an entire proximal phalanx of the forefinger and leave exposed at least a fingertip of the forefinger when the glove is worn (see Figs. 1-2 and para. 0121), 
a middle finger digital segment (14) that is adapted to overlay an entire proximal phalanx of a middle finger when the glove is worn (see para. 0121), 
a ring finger digital segment (15) that is adapted to overlay a proximal phalanx of a ring finger (see para. 0121).	
Ramirez 251 does not expressly disclose wherein said middle finger digital segment is adapted to overlay the entire proximal phalanx and leave exposed at least a fingertip of the middle finger when the glove is worn, and wherein said ring finger digital segment is adapted to overlay the proximal phalanx and leave exposed at least a fingertip of the ring finger when the glove is worn, and a grip enhancing panel extending over the pinkie finger digital segment, wherein the grip enhancing panel has a higher coefficient of friction than a surrounding surface of the palmar portion.
that is adapted to overlay the user's middle finger is adapted to overlay the entire proximal phalanx and leave exposed at least a fingertip of the user's middle finger when the glove is worn (as can be seen in Fig. 4 and described in paras. 0016-0017 and as on at least one wearer, the entire proximal phalanx would be covered), and wherein the ring finger digital segment (25 on ring finger) that is adapted to overlay the user's ring finger is adapted to overlay a proximal phalanx and leave exposed at least a fingertip of the user's ring finger when the glove is worn (as can be seen in Fig. 4 and described in paras. 0016-0017).
Ramirez 251 and Goldwitz teach analogous invention in the field of golf gloves with truncated finger portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to truncate the middle and ring finger segments of the glove of Ramirez 251 as taught by Goldwitz in order to allow “the wearer of the glove to properly apply grip pressure to the athletic instrument being used” (see para. 0018 of Goldwitz).
Ramirez 251 and Goldwitz does not expressly disclose a grip enhancing panel extending over the pinkie finger digital segment, wherein the grip enhancing panel has a higher coefficient of friction than a surrounding surface of the palmar portion.
Ramirez 882 teaches a glove comprising a discrete grip enhancing panel (377, see para. 0351-0352 where each grip enhancing mechanism can be a panel) extending over the pinkie finger digital segment (as seen in Fig. 23), wherein the grip enhancing panel has a higher coefficient of friction than a surrounding surface of the palmar portion 
Ramirez 251 (as modified by Goldwitz) and Ramirez 882 teach analogous inventions in the field of gloves for sports such as football and golf with grip enhancing mechanisms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a grip enhancing panel to the pinkie digital segment of the glove of Ramirez 251, as taught by Ramirez 882 in order to provide “very high grip capabilities to a user, especially to football quarterbacks and golfer” (para. 0356 of Ramirez 882). 
Regarding claim 14, as best as can be interpreted by Examiner due to the 35 USC 112(a) and (b) rejections above, the combined glove of Ramirez 251, Goldwitz, and Ramirez 882 discloses wherein the grip enhancing panel (377 of Ramirez 882) is affixed to the palmar portion and is adapted to not extend beyond a metacarpal of the pinkie finger when the glove is worn (interpreted as claiming the panel is on a palmar side of the pinkie digital segment, see para. 0351 and Fig. 23 of Ramirez 882 which shows the palm side of the glove)
Regarding claim 16, the combined glove of Ramirez 251, Goldwitz, and Ramirez 882 discloses further comprises a slit (as disclosed in para. 0053 of Ramirez 251 where there is a slit along the back hand portion of the glove), a strap, and a strap capture mechanism (strap means and cohesive-adhesive material as disclosed in para. 0124 of Ramirez 251; Examiner notes “strap capture mechanism” has been interpreted under 35 USC 112(f) and is disclosed by Applicant on p. 51 as “The securement opening means may be unitary with the glove body and may include strap and strap capture such that the strap can extend across the slit and engage the strap capture mechanism to secure the glove on the human hand (as disclosed in para. 0053 of Ramirez).
Regarding claim 21, Ramirez discloses a glove (Figs. 1-2) comprising: a body (10) comprising a palmar portion (12) and a dorsal portion (11) for overlaying a respective back and palm region of a human hand when the glove is worn (as disclosed in para. 0020);  wherein the palmar portion and the dorsal portion each have a distal end and a proximal end (see annotated Figs. 1-2), wherein the glove comprises a plurality of digital segments (13-17), wherein each digital segment of the plurality of digital segments project from both the distal end of the palmar portion and the distal end of the dorsal portion (see annotated Figs. 1-2), wherein the plurality of digital segments comprises:
a thumb digital segment (13) that is adapted to completely enclose a thumb including the a fingertip of the thumb when the glove is worn (as disclosed in para. 0121), 
a pinkie finger digital segment (13) that is adapted to completely enclose a pinkie finger including the a fingertip of the pinkie finger when the glove is worn (see para. 0121), 
that is adapted to overlay an entire proximal phalanx of the forefinger and leave exposed at least a fingertip of the forefinger when the glove is worn (see Figs. 1-2 and para. 0121), 
a middle finger digital segment (14) that is adapted to overlay an entire proximal phalanx of a middle finger when the glove is worn (see para. 0121), 
a ring finger digital segment (15) that is adapted to overlay a proximal phalanx of a ring finger (see para. 0121).	
Ramirez 251 does not expressly disclose wherein said middle finger digital segment is adapted to overlay the entire proximal phalanx and leave exposed at least a fingertip of the middle finger when the glove is worn, and wherein said ring finger digital segment is adapted to overlay the proximal phalanx and leave exposed at least a fingertip of the ring finger when the glove is worn, and a plurality of depressions over a grip portion of the pinkie finger segment, wherein the grip portion has a higher coefficient of friction than a surrounding surface of the palmar portion.
Goldwitz teaches a glove (20, Fig. 4) wherein the middle finger digital segment (25 on middle finger) that is adapted to overlay the user's middle finger is adapted to overlay the entire proximal phalanx and leave exposed at least a fingertip of the user's middle finger when the glove is worn (as can be seen in Fig. 4 and described in paras. 0016-0017 and as on at least one wearer, the entire proximal phalanx would be covered), and wherein the ring finger digital segment (25 on ring finger) that is adapted to overlay the user's ring finger is adapted to overlay a proximal phalanx and leave exposed at least a fingertip of the user's ring finger when the glove is worn (as can be seen in Fig. 4 and described in paras. 0016-0017).

Ramirez 251 and Goldwitz does not expressly disclose a plurality of depressions over a grip portion of the pinkie finger segment, wherein the grip portion has a higher coefficient of friction than a surrounding surface of the palmar portion.
Ramirez 882 teaches a glove comprising a plurality of depressions over a grip portion of the pinkie finger segment (377, see para. 0349 where 377 can be a plurality of depressions), wherein the grip portion has a higher coefficient of friction than a surrounding surface of the palmar portion (as can be understood from para. 0349 and 0347, the mechanism would be have a higher coefficient of friction than areas without grip enhancing mechanisms).
Ramirez 251 (as modified by Goldwitz) and Ramirez 882 teach analogous inventions in the field of gloves for sports such as football and golf with grip enhancing mechanisms.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of depressions on a grip portion of the pinkie digital segment of the glove of Ramirez 251, as taught by Ramirez 882, in order “for added grip and flexibility” (para. 0349 of Ramirez 882) and “thus providing very high grip capabilities to a user, especially to football quarterbacks and golfer” (para. 0356 of Ramirez 882).


    PNG
    media_image1.png
    683
    581
    media_image1.png
    Greyscale

Annotated Fig. 1 (Ramirez)

    PNG
    media_image2.png
    637
    568
    media_image2.png
    Greyscale

Annotated Fig. 2 (Ramirez)

Response to Arguments
Applicant's arguments filed January 19, 2021, regarding the 35 USC 103 rejections of claims 1, 5, 11-14, 16, 21, and 28-30, have been fully considered but they are not persuasive. 
First, Applicant argues that the combination of Ramirez 251, Goldwitz, and Ramirez 882 is based on hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Second, Applicant argues that modifying Ramirez 251 with Goldwitz and Ramirez 882 renders the glove of Ramirez 251 unsatisfactory for its intended purpose as the grip enhancing capabilities of the enclosed fingers would not be maintained. Examiner respectfully disagrees. Even as modified, the glove of Ramirez would still be able to function as intended as it would still function as a glove that covers most of the hand and has tactile sensitivities and grip capabilities and still full its purpose as the Abstract of Ramirez states “the present invention provides partially fingered gloves intended to increase the overall performance in sports activates including but not limited to golf.”  As such, even as modified, the glove would still function as intended.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided uncontested motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art for making each modification as can be seen in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732                                                                                                                                                                                             e